


110 HR 7172 IH: Salmon Lake Land Selection Resolution

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7172
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To resolve the claims of the Bering Straits Native
		  Corporation and the State of Alaska to land adjacent to Salmon Lake in the
		  State of Alaska and to provide for the conveyance to the Bering Straits Native
		  Corporation of certain other public land in partial satisfaction of its land
		  entitlement under the Alaska Native Claims Settlement Act.
	
	
		1.Short titleThis Act may be cited as the
			 Salmon Lake Land Selection Resolution
			 Act.
		2.Findings;
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)Salmon Lake and
			 the water upstream and downstream from Salmon Lake contain important fisheries
			 resources of significance to Alaska Natives in the Bering Straits Region and
			 other residents of the State of Alaska;
				(2)certain land
			 adjacent to Salmon Lake on the Seward Peninsula within the Bering Straits
			 Region contains archaeological and cultural resources of significance to Alaska
			 Natives in the Bering Straits Region, other residents of the State, and the
			 citizens of the United States;
				(3)land adjacent to
			 Salmon Lake on the Seward Peninsula within the Bering Straits Region offers,
			 and is suitable for, a variety of recreational activities;
				(4)the State of
			 Alaska, acting under the Act of July 7, 1958 (commonly known as the
			 Alaska Statehood Act) (Public Law 85–508; 72 Stat. 339), has
			 selected land in the Salmon Lake area under section 6(b) of that Act (72 Stat.
			 340);
				(5)the Bering Straits
			 Native Corporation, an Alaska Native Regional Corporation formed under the
			 Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), has selected land
			 in the Salmon Lake area under section 14(h)(8) of that Act (43 U.S.C.
			 1613(h)(8));
				(6)the Bering Straits
			 Native Corporation and the State of Alaska have conflicting selections to
			 certain land in the Salmon Lake area;
				(7)the Secretary of
			 the Interior (on behalf of the United States), the State, and the Bering
			 Straits Native Corporation have concluded that it is in the interest of all
			 three parties—
					(A)to protect and
			 preserve the historical, cultural, and natural resources of the Salmon Lake
			 area;
					(B)to equitably
			 resolve the conflicting land selections made by the State under the Alaska
			 Statehood Act and those made by the Bering Straits Native Corporation in the
			 Salmon Lake area under section 14(h)(8) of the Alaska Native Claims Settlement
			 Act (43 U.S.C. 1613(h)(8)) without further administrative appeals or
			 litigation; and
					(C)to provide
			 simultaneously for—
						(i)continued public
			 ownership, management, use, and access to certain land in the Salmon Lake
			 area;
						(ii)conveyance to the
			 State of certain land in the Salmon Lake area in partial satisfaction of the
			 entitlement of the State under section 6(a) of the Act of July 7, 1958 (Public
			 Law 85–508; 72 Stat. 340); and
						(iii)conveyance to
			 the Bering Straits Native Corporation of certain land in the Salmon Lake area
			 and other areas of the Bering Straits Region in partial satisfaction of the
			 land allocation of the Corporation under section 14(h)(8) of the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1613(h)(8)); and
						(8)legislation is required to ratify the
			 Agreement among the Secretary of the Interior, the State, and the Bering
			 Straits Native Corporation to resolve the conflicting land selections made by
			 the State and the Bering Straits Native Corporation.
				(b)PurposeIt
			 is the purpose of this Act to ratify the Salmon Lake Area Land Ownership
			 and Consolidation Agreement as entered into by the Department of the
			 Interior, the State, and the Bering Straits Native Corporation.
			3.Ratification of
			 agreement among the Bureau of Land Management, the State of Alaska, and the
			 Bering Straits Native Corporation
			(a)Ratification of
			 agreement
				(1)In
			 generalThe terms, conditions, covenants, and procedures set
			 forth in the document entitled Salmon Lake Area Land Ownership and
			 Consolidation Agreement, which was executed by the Department of the
			 Interior, the State of Alaska, and the Bering Straits Native Corporation,
			 effective July 18, 2007, and which is on file with the Department of the
			 Interior, the Committee on Energy and Natural Resources of the Senate, and the
			 Committee on Natural Resources of the House of Representatives, are hereby
			 incorporated in this section and are ratified as to the duties and obligations
			 of the United States, the State of Alaska, and the Bering Straits Native
			 Corporation as a matter of Federal law.
				(2)ConflictSubject
			 to valid existing rights, if any of the terms of the Agreement conflict with
			 any other provision of law, the terms of the Agreement shall be
			 controlling.
				(b)Authorization of
			 ActionsThe Secretary of the Interior is authorized to take all
			 actions permitted or required under the Agreement.
			
